DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, the prior art of record fails to teach or render obvious a beverage supply apparatus, particularly including a release path for discharging some of the air flowing through the air flow path to outside, wherein one end of the release path is connected to a release point that is a predetermined portion located between a beverage flow path-side end and the air supply pump in the air flow path, and the other end is open to the outside; an air flow path on-off valve disposed in a flow path extending between the release point and the air supply pump in the air flow path, wherein the air flow path on-off valve opens and closes the flow path; a first throttle part disposed in a flow path extending between the beverage flow path-side end and the release point in the air flow path; and a second throttle part disposed in the release path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Locher et al. (US 2018/0303280) discloses a beverage supply apparatus including an air supply pump 2a and an air throttle 14 disposed within a flow path 4 (see fig. 1). However, it is noted that Locher fails to disclose the claimed release path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754